                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

    PROCON ANALYTICS, LLC,                      )
                                                )
              Plaintiff / Counter-Defendant,    )
                                                )
    v.                                          )    Case No. 3:19-cv-00201-PLR-HBG
                                                )    JURY DEMAND
    SPIREON, INC.                               )
                                                )
          Defendant / Counter-Claimant.         )    Honorable Judge Reeves
                                                )

                             SPIREON, INC.’S ANSWER TO
                  PROCON ANALYTICS, LLC’S FIRST AMENDED COMPLAINT
         Spireon, Inc. (“Spireon”), by and through counsel, answers the allegations of

  Plaintiff Procon Analytics, LLC’s (“Procon”) First Amended Complaint as follows:

         1.       Upon information and belief, admitted.

         2.       Spireon admits that it is a Tennessee corporation and that it has offices

  in Irvine, California and in Knoxville, Tennessee.

         3.       Admitted.

         4.       It is admitted that Spireon, through counsel in Tennessee, sent Procon

  a letter on April 2, 2019, expressing Spireon’s concerns that Procon and its affiliated

  entities were or had been making, selling, and/or offering products and services that

  infringe at least one claim of the ’598 Patent. Additionally, it is admitted that a copy

  if that letter is attached in Exhibit 1 to the Complaint. Spireon lacks knowledge or

  information sufficient to form a belief about the truth of any remaining allegations in

  Paragraph 4.

         5.       It is admitted that Spireon, through counsel in Tennessee, sent a letter

  to Procon Analytics on April 25, 2019, following up on Spireon’s letter dated April 2,

  2019, regarding the ’598 Patent. It is further admitted that a copy of that letter is




Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 1 of 14 PageID #: 191
  attached in Exhibit 2 to the Complaint. Spireon lacks knowledge or information

  sufficient to form a belief about the truth of any remaining allegations in Paragraph

  5.

        6.       Admitted.

        7.       Spireon admits that Procon purports to bring an action for declaratory

  judgment under the Declaratory Judgment Act. Spireon otherwise denies the

  allegations of Paragraph 7 and specifically denies that Procon is entitled to

  declaratory or any further relief.
        8.       Spireon admits that this Court has jurisdiction over this action. Spireon

  otherwise denies the allegations of Paragraph 8.

        9.       It is admitted that the Court has personal jurisdiction over Spireon in

  this matter.

        10.      It is admitted that venue is proper in this Court.

                               U.S. PATENT NO. 10,089,598

        11.      Admitted.

        12.      It is admitted that the application for the ’598 Patent was filed on April

  21, 2015, and that its serial number is 14/692,598. It is further admitted that said

  application was a continuation-in-part application of application No. 12/505,325, filed

  on July 17, 2009. Any remaining allegations in Paragraph 12 are denied.

        13.      It is admitted that the ’598 patent includes one independent claim and

  fourteen total claims.

        14.      Paragraph 14 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon admits that the ’598 Patent was filed on

  April 21, 2015 and otherwise denies the allegations of Paragraph 14.

        15.      Denied.

        16.      Paragraph 16 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon denies the allegations of Paragraph 16.
                                              2

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 2 of 14 PageID #: 192
        17.    Denied.

        18.    It is admitted that the list of “References Cited” on the ’598 Patent

  contains patent documents filed or published after July 17, 2009. All other allegations

  in Paragraph 18 are denied.

        19.    Paragraph 19 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon denies the allegations of Paragraph 19.

        20.    Paragraph 20 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon denies the allegations of Paragraph 20.
        21.    Paragraph 21 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon denies the allegations of Paragraph 21.

                                 PROCON’S ACTIVITIES

        22.    As set forth in its Counterclaims, Spireon believes that Procon makes,

  sells, and offers for sale products and services for managing vehicle inventory for

  dealerships that infringements on certain claims of the ’598 Patent. Spireon lacks

  knowledge or information sufficient to form a belief about the truth of the remaining

  allegations in Paragraph 22.

        23.    As set forth in its Counterclaims, Spireon believes that Procon makes,

  sells, and offers for sale products and services for managing vehicle inventory for

  dealerships that infringements on certain claims of the ’598 Patent. Spireon lacks

  knowledge or information sufficient to form a belief about the truth of the remaining

  allegations in Paragraph 23.

        24.    As set forth in its Counterclaims, Spireon believes that Procon makes,

  sells, and offers for sale products and services for managing vehicle inventory for

  dealerships that infringements on certain claims of the ’598 Patent. Spireon lacks

  knowledge or information sufficient to form a belief about the truth of the remaining

  allegations in Paragraph 24.


                                            3

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 3 of 14 PageID #: 193
        25.    As set forth in its Counterclaims, Spireon believes that Procon makes,

  sells, and offers for sale products and services for managing vehicle inventory for

  dealerships that infringements on certain claims of the ’598 Patent. Spireon lacks

  knowledge or information sufficient to form a belief about the truth of the remaining

  allegations in Paragraph 25.

        26.    As set forth in its Counterclaims, Spireon believes that Procon makes,

  sells, and offers for sale products and services for managing vehicle inventory for

  dealerships that infringements on certain claims of the ’598 Patent. Spireon lacks
  knowledge or information sufficient to form a belief about the truth of the remaining

  allegations in Paragraph 26.

                    EXISTENCE OF AN ACTUAL CONTROVERSY

        27.    Exhibits 1 and 2 speak for themselves. To the extent Paragraph 27

  attempts to restate or characterize those Exhibits, such restatement or

  characterization is denied.

        28.    Spireon is without information belief as to which “dealers and

  customers” Paragraph 28 is referencing and therefore lacks knowledge or information

  sufficient to form a belief about the truth of the allegations in Paragraph 28. To the

  extent Spireon sent letters to such “dealers or customers,” such letters speak for

  themselves. To the extent Paragraph 28 attempts to restate or characterize those

  letters, such restatement or characterization is denied.

        29.    Paragraph 29 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon admits there is a justiciable controversy.

        30.    Denied.




                                            4

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 4 of 14 PageID #: 194
         COUNT 1: DECLARATORY JUDGMENT OF NON-INFRINGEMENT

        31.      Spireon incorporates by reference its responses to the preceding

  allegations.

        32.      Paragraph 32 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon admits there is a justiciable controversy.

  Except as admitted, Spireon denies the remaining allegations of Paragraph 32 and

  specifically denies that Procon is entitled to declaratory relief or other further relief.

        33.      Paragraph 33 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon admits there is a justiciable controversy.

  Except as admitted, Spireon denies the remaining allegations of Paragraph 33.

        34.      As set forth in its Counterclaims below, Spireon believes that Procon

  makes, sells, and offers for sale products and services for managing vehicle inventory

  for dealerships that infringe on certain claims of the ’598 Patent. Spireon lacks

  knowledge or information sufficient to form a belief about the truth of the remaining

  allegations in Paragraph 34.

        35.      Spireon admits that claim 1 of the ’598 Patent includes the language “in

  response to the location device becoming communicatively coupled with the vehicle,

  the location device transmitting a connection notice over a network, the connection

  notice comprising a vehicle identifier and a location device identifier.” To the extent

  Paragraph 35 attempts to restate or characterize the ’598 Patent, such restatement

  or characterization is denied.

        36.      As set forth in its Counterclaims, Spireon believes that Procon makes,

  sells, and offers for sale products and services for managing vehicle inventory for

  dealerships that infringe on certain claims of the ’598 Patent.            Spireon lacks

  knowledge or information sufficient to form a belief about the truth of the remaining

  allegations in Paragraph 36.

        37.      Denied.
                                              5

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 5 of 14 PageID #: 195
        38.      Spireon admits that claims 2 through 14 depend on independent claim

  1. Spireon denies the remaining allegations of Paragraph 38, and specifically denies

  that Procon does not infringe any valid and enforceable claim of the ’598 Patent.

        39.      Denied.

                 COUNT 2: DECLARATORY JUDGMENT OF INVALIDITY

        40.      Spireon incorporates by reference its responses to the preceding

  allegations.

        41.      Paragraph 41 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon admits there is a justiciable controversy.

  Except as admitted, Spireon denies the remaining allegations of Paragraph 41.

        42.      Paragraph 42 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon admits there is a justiciable controversy.

  Except as admitted, Spireon denies the remaining allegations of Paragraph 42.

        43.      Paragraph 43 is a legal conclusion to which no response is required. To

  the extent a response is required, Spireon admits there is a justiciable controversy.

  Except as admitted, Spireon denies the remaining allegations of Paragraph 43 and

  specifically denies that Procon is entitled to declaratory relief or other further relief.

        44.      Spireon admits that U.S. Patent No. 8,452,673 is attached as Exhibit 4

  and that the document speaks for itself.          Except as admitted, the remaining

  allegations in Paragraph 44 are denied.

        45.      Spireon admits that U.S. Patent App. Pub. No. 2013/0033386 is attached

  as Exhibit 5 and that the document speaks for itself.          Except as admitted, the

  remaining allegations in Paragraph 45 are denied.

        46.      Spireon admits that U.S. Patent No. 8,768,565 is attached as Exhibit 6

  and that the document speaks for itself.          Except as admitted, the remaining

  allegations in Paragraph 46 are denied.


                                              6

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 6 of 14 PageID #: 196
        47.    Spireon admits that U.S. Patent No. 9,635,518 is attached as Exhibit 7

  and that the document speaks for itself.         Except as admitted, the remaining

  allegations in Paragraph 47 are denied.

        48.    Spireon lacks knowledge or information sufficient to form a belief about

  the truth of the allegations in Paragraph 48.

        49.    Denied.

        50.    Denied.

        51.    Denied.
        52.    Denied.

        53.    Denied.

        54.    Denied.

        55.    Denied.

        56.    Denied.

        57.    Spireon denies that Procon is entitled to any of the relief requested in

  the Paragraph beginning with “WHEREFORE.”

        58.    Any allegation not previous admitted or denied is hereby denied.

                              AFFIRMATIVE DEFENSES

        1.     Procon has failed to plead sufficient factual matter to state plausible

  claims for non-infringement or invalidity of the ’598 Patent.

                                    COUNTERCLAIM

        By way of counterclaim against Plaintiff, Spireon would respectfully show the

  Court as follows:

        1.     Spireon is a leader in the field of connected vehicle intelligence. Its suite

  of products facilitates the tracking, management, and protection of vehicles in various

  commercial applications and industries. In particular, Spireon offers GPS lot

  management solutions to the automotive dealer industry.


                                             7

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 7 of 14 PageID #: 197
        2.     Like Spireon, Plaintiff Procon Analytics, LLC (“Procon”) has been

  providing products and services for dealership vehicle inventory management. In

  particular, Procon’s Connected Dealer Services (“CDS”) product is a GPS cloud-based

  management system for dealer vehicle inventory. Procon also offers similar products

  to dealerships through various resellers.

        3.     Spireon is the owner of U.S. Patent No. 10,089,598 (“the ’598 Patent”)

  for “Methods and Apparatus for Monitoring and Control of Electronic Devices.”

        4.     The ’598 Patent was issued on October 2, 2018, based upon application
  number 14/692,598 filed on April 21, 2015. The application was a continuation-in-

  part of application number 12/505,325, which was filed on July 17, 2009, and is now

  U.S. Patent No. 9,516,394.

        5.     On information and belief, Procon learned of the ’598 Patent prior to the

  filing of the present Complaint. For example, Procon alleges that it became aware of

  the ’598 Patent at least as early as April 2, 2019, through correspondence received by

  Procon from Spireon.

        6.     Despite knowing of the ’598 Patent and that its products and services

  infringe the ’598 Patent, Procon has and continues to infringe the ’598 Patent through

  making, selling, and offering for sale products and services for managing vehicle

  inventory for dealerships that infringe on certain claims of the ’598 Patent, an/or

  through inducing or contributing to infringement by Procon’s customers.

                                    Claims for Relief

        7.     The allegations in the following Count I have evidentiary support or are

  likely to have evidentiary support after Spireon has a reasonable opportunity for

  further investigation or discovery.




                                              8

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 8 of 14 PageID #: 198
        8.     Upon information and belief, Procon has been making, selling, offering

  for sale, and/or importing, without license or authority from Spireon, CDS products

  that embody every limitation of claim 1 of the ‘598 patent.


        9.     Products and services identified herein are representative of Procon’s

  infringing products and are not intended to be exhaustive. Additional products and

  services may be identified through discovery. Further, claim 1 of the ’598 Patent

  identified below is merely representative and is not intended to reflect an exhaustive

  list of claims infringed by Procon’s products and services.

                         Count I: Infringement of the ’598 Patent

        10.    Spireon repeats, realleges, and incorporates the allegations in

  Paragraphs 1–9 as if fully restated forth herein.


        11.    Procon has infringed and continues to infringe claims of the ’598 Patent

  in violation of 35 U.S.C. § 271(a), either literally or under the Doctrine of Equivalents.


        12.    The ’598 patent is valid and enforceable.


        13.    Procon’s infringement includes, but is not limited to, the manufacture,

  use, sale, offer for sale, and/or importation of CDS products.


        14.    For example, Procon makes, sells, and offers for sale products and

  services for managing vehicle inventory for dealerships that infringe claim 1 of the

  ’598 Patent. Claim 1 of the ’598 Patent recites:

        A method for managing a vehicle inventory for a dealer implemented by
        a computer having a processor and a memory, the method comprising:

        [a] while a location device is not communicatively coupled with a vehicle,
            associating the location device with a dealer’s group of available
            location devices in the memory, wherein the dealer’s group of


                                              9

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 9 of 14 PageID #: 199
              available location devices comprises location devices owned by the
              dealer that are not coupled with any vehicle;

        [b] communicatively coupling the location device with a vehicle;

        [c] in response to the location device becoming communicatively coupled
            with the vehicle, the location device transmitting a connection notice
            over a network, the connection notice comprising a vehicle identifier
            and a location device identifier;

        [d] receiving, by the computer, the connection notice from the location
            device over the network;

        [e] in response to the connection notice received by the computer, the
            processor:

              [1] associating the location device identifier with the vehicle
                  identifier in the memory; and

              [2] disassociating the location device from the dealer’s group of
                  available location devices in the memory; and

        [f] receiving, by the computer, current location information from the
            location device.

  [Doc. 1-1, Page ID #40.]

        15.      By way of example, Procon’s website describes CDS as a cloud-based

  GPS technology company that provides GPS-based systems to help auto dealers

  manage inventory. Upon information and belief, as well as Procon’s website and

  publicly available marketing materials:

        (a)      When a dealer places an order, CDS devices are assigned to the dealer’s
                 account and then shipped to the dealer. Each device has an electronic
                 serial number that is associated with the dealer’s account.

        (b)      The CDS devices are installed in vehicles.

        (c)      When a CDS device is installed and the vehicle is started, the CDS
                 device read the vehicle’s VIN and transmits the information.

        (d)      More specifically, the information is transmitted to the dealer portal.



                                             10

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 10 of 14 PageID #: 200
         (e)    In response, the vehicle’s VIN is assigned to the device’s electronic serial
                number in the dealer’s account. The device is associated with the vehicle
                identifier and thus is no longer part of the dealer’s group of available
                devices.

         (f)    The device subsequently transmits location information to facilitate
                vehicle tracking.

         16.    The infringing CDS products provide a method for dealer vehicle

  inventory management. When a dealer places an order, CDS devices are associated

  with the particular dealer’s account and become part of the dealer’s group of available

  devices. CDS devices are communicatively coupled with vehicles via the installation
  process, which results in the transmission of vehicle and device identifiers. In

  response, the device identifier is associated with the vehicle identifier and is no longer

  part of the dealer’s group of available devices. CDS devices subsequently transmit

  location information.

         17.    Each of the steps in Paragraph 14, above, is completed by or at the

  direction of Procon.

         18.    Procon will continue to directly infringe the ’598 patent unless enjoined

  by the Court.

         19.    Procon’s continued infringement of the ’598 patent has harmed Spireon

  in the form of lost profits, loss of business opportunities, loss of goodwill, price erosion,

  and direct and indirect competition. Spireon has suffered and will continue to suffer

  monetary damages as a result of Procon’s infringement of the ’598 patent.

         20.    Procon has actual knowledge of the full contents of the ’598 patent. Its

  prior and continuing infringement has been willful, wanton, and deliberate, justifying

  an award to Spireon of increased damages, attorneys’ fees, and costs pursuant to 35

  U.S.C. §§ 284–85.




                                               11

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 11 of 14 PageID #: 201
                                PRAYER FOR RELIEF

        WHEREFORE, Spireon respectfully prays for the following relief:

        A.    Entry of judgment holding that Procon has infringed the ’598 patent;

        B.    A preliminary and permanent injunction enjoining Procon, its officers,
              employees, agents, servants, attorneys, instrumentalities, and/or those
              in privity or acting in concert or participation with them from infringing
              the ’598 patent;

        C.    An award of damages caused by Procon’s infringement of the ’598
              patent, in an amount to be proven at trial, but not less than a reasonable
              royalty, plus costs and interest;

        D.    A determination that Procon’s infringement has been willful, wanton,
              and deliberate and that the award of damages for Procon’s infringement
              of the ’598 patent be trebled in accordance with the law;

        E.    An award of Spireon’s costs and reasonable attorneys’ fees incurred in
              prosecuting this exceptional case, as provided in 35 U.S.C. § 285;

        F.    An accounting of all infringing sales and revenues, together with post-
              judgment and prejudgment interest from the first date of infringement
              of the ’598 patent; and

        G.    Such further and other relief as the Court may deem proper and just.




                                           12

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 12 of 14 PageID #: 202
         Date: August 26, 2019         Respectfully submitted,


                                       PAINE, TARWATER and BICKERS LLP

                                       /s/ Taylor A. Williams
                                       Taylor A. Williams (BPR #028172)
                                       Email: taw@painetarwater.com
                                       900 South Gay Street, Suite 2200
                                       Knoxville, TN 37902
                                       Telephone: (865) 525-0880
                                       Facsimile: (865) 521-7441

                                       ROBINSON IP LAW, PLLC
                                       Mathew M. Googe (BPR #030164)
                                       Email: mgooge@robinsoniplaw.com
                                       9724 Kingston Pike, Suite 1102
                                       Knoxville, TN 37922
                                       Telephone: (865) 978-6480
                                       Facsimile: (865) 978-6493

                                       Counsel for Defendant/Counter-claimant
                                       Spireon, Inc.




                                       13

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 13 of 14 PageID #: 203
                              CERTIFICATE OF SERVICE

         I hereby certify that August 26, 2019, a copy of the foregoing was filed
  electronically. Notice of this filing will be sent by operation of the Court’s electronic
  filing system to all parties indicated on the electronic filing receipt. Parties may
  access this filing through the Court’s electronic filing system.


                                           PAINE, TARWATER and BICKERS LLP

                                           /s/ Taylor A. Williams
                                           Taylor A. Williams (BPR #028172)




                                             14

Case 3:19-cv-00201-JPM-HBG Document 10 Filed 08/26/19 Page 14 of 14 PageID #: 204
